                                               124 Filed 05/06/20 Page 1 of 2
           Case 7:17-cv-04836-KMK-JCM Document 125




                                           STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                                                  DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                    LITIGATION BUREAU

                                                   May 6, 2020



     By ECF
     The Honorable Kenneth M. Karas
     United States District Judge
     The Honorable Charles L. Brieant, Jr.
     Federal Building and United States Courthouse
     300 Quarropas Street
     White Plains, New York 10601-4150

             Re:    Scott Morehouse v. Martin Vasquez, et al.
                    USDC SDNY Civil No. 17 CV 4836 (KMK)

     Dear Judge Karas:
            On behalf of all parties, I write to request an adjournment of the upcoming status
     conference in this case, which is currently scheduled for Friday, May 8, 2020, at 11:30 a.m.
             I am pleased to report that the parties have had constructive settlement discussions and are
     moving forward in the settlement process. On Friday, April 17, 2020, counsel for defendants and
     Mr. Morehouse spoke by telephone, and Mr. Morehouse made a monetary demand of defendants
     to settle the case. On the basis of that conversation, I have initiated the process of obtaining
     authority from the New York State Attorney General’s Office to settle the matter. I am cautiously
     optimistic that the parties can resolve this matter without further litigation, but this office needs
     some additional time to review and to decide upon the matter.
             Today, counsel for defendants discussed this by telephone with Mr. Morehouse and all
     parties agreed to request that the Court grant an adjournment of the status conference.
     Accordingly, with the consent of all parties, I respectfully request a sixty (60) day adjournment of
     the status conference, which should permit the parties to make substantial progress in the
     settlement process. I will, of course, keep the Court apprised of developments. If this meets with
     the Court’s approval, the parties request that the Court “so order” it.
             The parties thank the Court for its time and attention to this matter.




                     28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
                                                    124 Filed 05/06/20 Page 2 of 2
                Case 7:17-cv-04836-KMK-JCM Document 125
Hon. Kenneth M. Karas
May 6, 2020
Page 2 of 2


                                                      Respectfully submitted,
                                                             LETITIA JAMES
 Granted. The Court will give the Parties 30 days
                                                             Attorney General
 to see if a settlement can be reached. The                  State of New York
 Parties are to report to the Court by June 6, 2020
 of their progress. The 5/8/20 conference is
 adjourned without date, for now.
                                                      By: /s/ James Mirro
                                                              JAMES MIRRO
 So Ordered.                                                  Assistant Attorney General

                                                             28 Liberty Street
                                                             New York, NY 10005
 5/6/20
                                                             (212) 416-6019
                                                             james.mirro@ag.ny.gov


          cc:    Scott Morehouse
                 Sean M. O’Brien
